    Case 4:11-cr-00196-ALM-KPJ Document 1539 Filed 08/10/20 Page 1 of 1 PageID #: 16542




                                 United States District Court
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

        UNITED STATES OF AMERICA
                                                          §
                                                          §
        v.                                                §   CRIMINAL NO. 4:11-CR-196-ALM-KPJ
                                                          §
        RICARDO VALDEZ (6)                                §

                        MEMORANDUM ADOPTING REPORT AND
                 RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

               Came on for consideration the report of the United States Magistrate Judge in this action,

       this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

       On July 12, 2020, the Magistrate Judge entered proposed findings of fact and recommendations

       (Dkt. #1535) that Defendant be committed to the custody of the Bureau of Prisons to be imprisoned

       for a term of eighteen (18) months with twenty-four (24) months supervised release to follow.

               The Court received the Report of the United States Magistrate Judge, and Defendant filed

       objections (Dkt. #1537). The Court held a hearing on the objections on August 7, 2020

       (Dkt. #1538).

               The Court is of the opinion that the findings and conclusions of the Magistrate Judge are

       correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court and

       adds a recommendation for drug treatment and a BOP recommendation of Seagoville, Texas, if

.      appropriate. Accordingly, Defendant is hereby committed to the custody of the Bureau of Prisons

       to be imprisoned for a term of eighteen (18) months with twenty-four (24) months supervised

       release to follow with the same previously imposed conditions. The Court orders that, after release,

       Defendant will be confined to home detention for one-hundred twenty (120) days.

             SIGNED this 10th day of August, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
